Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	The following NON-FINAL Office action is in response to RCE dated 02/07/2022.
Status of Claims
Claims 9-11, 21-23, 25, 26, 29, 31, 32 have been amended by Applicant.
Claims 1-8, 16-20 have been canceled by Applicant.  
Claim 33 has been newly added by Applicant.
Claims 9-15, 21-33 are currently pending and have been rejected as follows.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.

Priority
	Examiner noted Applicants claiming Priority from App# 14861772 filed 09/22/2015.

Response to amendments
112(b) rejection with respect to “consumption pattern” at independent Claims 9, 21 is withdrawn in view of Applicant’s amendment.
112(b) rejection with respect to “consumption pattern” at independent Claim 29 is maintained because while the Applicant’s amendment has clarified the subsequent recitation of “consumption pattern” with respect to “the user”, the Applicant’s amendment has also amended independent Claim 29 to recite “the consumption pattern of similar users” without having a prior antecedent for “consumption pattern of similar users”. See 112(b) section below for details.
101 abstract idea without significantly more rejection is maintained and detailed below. 

Response to Arguments
Applicant’s 10/10/2022 amendment necessitated new grounds of rejection in this action.

Response to 101 Arguments
- Step 2A prong two: integrating the abstract idea into a practical application -
	Applicant’s 101 arguments were fully considered but unpersuasive. Specifically, 
Remarks 02/07/2022 p.17 last ¶ cites Original Specification ¶ [0031] to criticize the failure of current marketing software to discriminate the value and importance of different alerts, resulting in high degree of fatigue alert fatigue, and its inability to timely identify unknown-unknowns. Then,
Remarks 02/07/2022 p.16 last ¶, p.18 ¶2 cites Original Specification ¶ [0052] to argue that the claims integrate the abstract idea into a practical application by providing improved intelligent alerting based on detected trade-offs between metrics and criticality of small versus large changes across different metrics, as reflected by the following recitation in 
Independent Claim 9 of “learning user behavior based on a consumption pattern of the user, wherein the consumption pattern includes frequency, recency, and data query patterns of the user interacting with (1) the marketing analytics software associated with the personalized game and (2) an interface associated with the one or more manual alerts created by the user, and wherein the consumption pattern is associated with selections from the user associated with a data duel between metrics corresponding to the personalized game" and “based on learning the user behavior based on the consumption pattern and learning the similar user behavior, providing suggested alerts to the user”; and in 
independent Claim 21: “identify, by reinforcement machine learning, user behavior based on the user selecting a metric more frequently than one or more other metrics, the user selecting the metric more frequently indicates a metric importance of the metric” and “based on the user behavior and the behavior of the similar users, provide suggested alerts to the user”, and in
independent Claim 29: “identify, by reinforcement machine learning, user behavior based on: a consumption pattern of the user, wherein the consumption pattern includes frequency, recency, and data query patterns of the user interacting with the marketing analytics software; and selection from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies”.
independent Claims 21,29 are further argued at Remarks 02/07/2022 p.19 ¶2 to allow bandwidth to be preserved and decrease alert fatigue by “pausing remaining alerts that are no longer relevant to the user” when read in light of Original Specification ¶ [0072].
	Examiner fully considered the 101 arguments but respectfully disagrees by adopting similar rationales and conclusions as those at Final Act 09/09/2021 p.2 last ¶ - p.7 ¶3. Specifically, the alleged improvement of the argued limitations is still entrepreneurial and abstract rather than technological because it merely learns user behavior (Claims 9,21,29) based on: 
	- “manual alerts created by the user”, “data duel between metrics corresponding to” “personalized game” & “frequency, recency, data query patterns of” “user” (independent Claim 9) 
	- “behavior of” “similar users” and “user behavior” “selecting a metric more frequently than other metric(s)” “indicat[ing] a metric importance of the metric” (independent Claim 21)
	- “includes frequency, recency, and data query patterns of the user interacting with the marketing analytics software; and selection from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies” (independent Claim 29).
MPEP 2106.04(a)(2) II C. clearly states that managing personal behavior, relationships, interactions between people (including social activities) represents a sub-grouping of the abstract “Certain Methods of Organizing Human Activities” grouping. These are recited, described or set forth here by “frequency” and “recency” of data query, including the aforementioned “behavior” in selecting one “metric” (“increased” or “more” frequency”) over another (“decreased frequencies”), as a “personalized game” representing a “data duel between metrics” etc. Remarks 02/07/2022 p.18. The abstract management of such behavior is further recited, described or set forth here by “pausing” [or detaching from] “remaining alerts that are no longer relevant to the user” as raised by Applicant at Remarks 02/07/2022 p.19 ¶2 with respect to independent Claims 21, 29. 
        In fact, the decision-making process of which alerts are more important or prevail over others
as generally alleged at Remarks 02/07/2022 p.16 last ¶ to p.17 ¶1, p.18 last ¶-p.19 ¶2, could be argued as part of an equally abstract observation, evaluation and judgment of “Mental Processes” grouping [MPEP 2106.04(a)(2) III] with use of physical aids [MPEP 2106.04(a)(2) III B. and C.]
        Just because the “user behavior” is “learn[ed]” from “user’s interaction” with “1) the marketing analytics software associated with the personalized game and (2) an interface associated with the one or more manual alerts created by the user”, does not render the claims non-abstract because, as stated by MPEP 2106.04(a)(2) II ¶ 6, certain activity between a person and a computer may still fall within the Certain methods of organizing human activity grouping.
MPEP 2106.04(a)(2) III. C. similarly states that 1. Performing a mental process on generic computer, 2. Performing a mental process in a computer environment and 3. Using computer as tool to perform mental process, do not preclude the claims from reciting abstract idea. As articulated by the Federal Circuit in Fairwarning Ip, LLC v Iatric Sys, Inc., 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed Cir 2016) Court Opinion citing Bancorp Servs, 687 F.3d at 1278, “the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter. For example, 
MPEP 2106.05(f)(2) cites FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to state that a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer is another invocation of computer or machinery as a tool, which again does not integrate the abstract idea into a practical application.
MPEP 2106.05(a) cites the same FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016) to corroborate that accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, may not be sufficient to show an improvement in computer-functionality.
	It would then follow that mere automation of alerts as argued at Remarks 02/07/2022 p.16 last ¶-p17 ¶1, p.19 ¶2 would not necessarily integrate the abstract idea into a practical application. 
MPEP 2106.05(f)(2) cites Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015) to state that requiring use of software to tailor info and provide it to user on generic computer, is merely invocation of computers or machinery as a tool, which does not integrate the abstract idea into a practical application.
        It would then follow that “user interacting with the marketing analytics software” (independent Claims 9, 29) and “interface associated with the one or more manual alerts created by the user” (independent Claim 9) would also not integrate the abstract idea into practical application. Also,
MPEP 2106.05(f)(2) further cites Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) to state that a business method or mathematical algorithm being applied on a general purpose computer, is another example of invocating a computer or machinery as a tool, which once again does not integrate the abstract idea into a practical application.
       It would then follow that use of “reinforcement machine learning” to “identify” “user behavior” (independent Claims 21, 29) would also not integrate the abstract idea into practical application.
       Here most of the Applicant’s features argued at Remarks 10/10/2022 p.18, p.19 ¶2, are recitations integral to the abstract idea itself or improvement of the abstract idea itself, namely improvement to “learn” “user behavior” and “similar user behavior” based on trade-offs or “duel” between metrics, based on one metric (at “increased” / “more” “frequency” of “consumption” or “selecti[on]”) versus another (“decreased frequency”) to eventually “pause remaining alerts that are no longer relevant to the user”. Thus, what is allegedly improved here is the abstract idea itself, not an actual technology or the computer itself. 
	It will then follow that the ensuing decrease of user fatigue and bandwidth as alleged by Applicant at Remarks 10/10/2022 p.19 ¶2, is due to the abstract improvement to which the competing metrics are assessed or benchmarked for selection. This however is a mere, latent result of the alleged improvement in the efficiency of the abstract idea itself; not an improvement in either the underlining technology of the computer itself. Simply said, Applicant arrives at the conclusion of reducing bandwidth or decrease in user fatigue by means of improvement to the abstract idea. This does not render the claims eligible. For example, MPEP 2106.04(a)(2) II C cites Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018) which analogously provided information to a person without interfering with the person’s primary activity. 896 F.3d at 1344, 127 USPQ2d 1553 citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea… 896 F.3d at 1344-45, 127 USPQ2d at 1559. It will then follow that providing alerts to the user to allegedly reduce the user fatigue, would be equally abstract as providing without disrupting the user in “Interval Licensing”. By such a test, the improvement is not technological but abstract.   
	Such findings are particularly important since “improvement in the judicial exception itself” [Remarks 08/13/2021 p.11 last ¶-p.12 ¶2] “is not an improvement in technology” per MPEP 2106.04(d)(1) and USPTO “October 2019 Update: Subject Matter Eligibility p13 mid-¶2: “the word improvements in the context of this consideration is limited to improvements to the functioning of a computer or any other technology/technical field, whether in Step 2A Prong Two or in Step 2B”. For example, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” which stated that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101 inquiry" corroborated by “SAP Am.Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant , those features are not enough for eligibility because their innovation is innovation in ineligible subject matter. An advance of that nature is ineligible for patenting”. 
	Here, Remarks 02/07/2022 p.16 last ¶ - p.17 ¶1 argues that the current claims enable automatic detection of unknown-unknowns (issues in data that a user does not anticipate). Yet,
MPEP 2106.04(a)(2) II is clear: The term fundamental is not used in the sense of necessarily being old or well-known. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a fundamental economic practice). MPEP 2106.04 I similarly finds that “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions”
	Here, the Applicant’s alleged capabilities at Remarks 02/07/2022 p.16 last ¶-p.17 ¶1, to 
enable automatic detection of unknown-unknowns (issues in data that a user does not anticipate), falls well within the abstract risk mitigation, albeit an improved risk mitigation.   
	Simply said here, as in “SAP” supra, “no matter how much of an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [i.e. “Certain Methods of Organizing Human Activity”] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p.1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective [as argued above at Remarks 02/07/2022 p.16 last ¶-p.17 ¶1], and improvement to actual technology, further supported by MPEP 2106.04, and prior guidance at 2019 PEG Advanced Module Slide 20, USPTO Memorandum-Recent Subject Matter Eligibility Decisions McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. and BASCOM Global Internet Services v. AT&T Mobility LLC, November 2, 2016 p.2 ¶5-¶6: the asserted particular solution still needs to be a technological solution. Examiner also takes this opportunity to remind Applicant that mere restatement of what was already determined as abstract idea by narrowing or reformulating the abstract idea. “BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 further citing “SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”. Such a narrowing is attempted here at Remarks 02/07/2022 p.18 to p.19 ¶2.
	In conclusion, the argued limitations still recite describe or set forth the abstract idea [Step 2A prong one] with their additional, computer-based elements not integrating the abstract idea into a practical application [Step 2A prong two] or providing significantly more [Step 2B]. 
Objections
Claim 21 is amended and now objected for informally reciting the “a the” typo as follows:
   * “receive one or more manual alerts created by a user”
   * “identify, by reinforcement machine learning, user behavior based on a the user selecting…” 
- instead of grammatically correct -
    * “receive one or more manual alerts created by a user”
   * “identify, by reinforcement machine learning, user behavior based on [[a]] the user selecting…” 
Clarification and/or correction is /are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 29 is independent and has been amended to recite, among others:
	“identify, by reinforcement machine learning, user behavior based on:
		a consumption pattern of the user, wherein the consumption pattern includes frequency, recency, and data query patterns of the user interacting with the marketing analytics software; and 
		selection from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies;
	identify behavior of similar users based on the consumption pattern of similar users”;
	Claim 29 has antecedent basis for “a consumption pattern of the user” but not for 
“the consumption pattern of similar users”. Accordingly, the subsequent recitation of “the consumption pattern of similar users” renders said claim vague and indefinite because there is sufficient antecedent basis for such term.
	Claim 29 is recommended to be amended to recite, among others: 
         “identify behavior of similar users based on ” a “consumption pattern of similar users”.
	Claims 30-32 are dependent and rejected upon rejected parent independent Claim 29. 
Clarification and/or correction is /are required.
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 9-15, 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s), set forth or describe the abstract idea, except where strikethrough as follows: 
        - “receiving one or more manual alerts created by a user”;
       - “providing a personalized game to identify metric importance for the user”;
       - “learning user behavior based on a consumption pattern of the user, wherein the consumption pattern includes frequency, recency and data query patterns of the user interacting with the (1) marketing analytics software associated with the personalized game and (2) an interface associated with the one or more manual alerts created by the user, and wherein the consumption pattern is associated with selections from the user associated with a data duel between metrics corresponding to the personalized game”; 
	- “learning similar user behavior based on consumption patterns of similar users”;
	- “based on the learning the user behavior based on the consumption pattern and learning the similar user behavior, providing suggested alerts to the user”;
	- “receiving, from the user, an indication of selected alerts, the selected alerts indicating which of the suggested alerts the user prefers”;
	- “combining or deduplicating related alerts of the selected alerts, the related alerts representing a same macro event”;
	- “determining a particular metric of the metrics has changed in accordance with a threshold of one or more alerts of the selected alerts”; 
	- “communicating the one or more alerts to the user” 
(independent Claim 9) 
	- “receive one or more manual alerts created by a user” 
(independent Claims 21, 29)
             - “identify, by  learning, user behavior (independent Claims 21, 29) based on: a the user selecting a metric more frequently than one or more other metrics, the user selecting the metric more frequently indicates a metric importance of the metric” (independent Claim 21)/ “consumption pattern of the user, wherein the consumption pattern includes frequency, recency, and data query patters of the user interacting with the marketing analytics software” (independent Claim 29); “and selecting from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies” (independent Claim 29);
	- “identify behavior of similar users based on the consumption pattern of similar users”;
(independent Claims 21, 29)
	- “based on the user behavior and the behavior of the similar users, provide suggested alerts to the user”                         (independent Claims 21, 29)
	- “receive, from user, indication of selected alerts (independent Claims 21,29), the selected alerts indicating which of the suggested alerts the user prefers” (independent Claim 21) / 
        - “determine at least 2 selected alerts related based on single event” (independent Claim 29)
        - “combine related alerts of the selected alerts, the related alerts representing a same macro event”, “and pausing remaining alerts that are no longer relevant to the user” 
     (independent Claims 21, 29);
	- “determine the metric importance has changed in accordance with a threshold of one or more alerts of the selected alerts”   (independent Claims 21, 29); “and” 
	- “communicate the one or more alerts to the user” (independent Claims 21, 29);
 	- “receiving a selection to view additional context associated with the one or more alerts ”                    (dependent Claim 10)
	- “” 
 (dependent Claim 10)
	- “receiving indication that the one or more alerts is no longer relevant to the user”; 
                                                            (dependent Claim 11)
 	- “terminating or pausing the one or more alerts that is no longer relevant” 
                                                            (dependent Claim 11)
	- “searching for anomalies in data utilizing 
(dependent Claim 12)
	- “receiving ”                                                  
(dependent Claim 13)
	- “determining the one or more alerts will be communicated to an executive user”
                                                            (dependent Claim 14)
	- “prior to communicating the alert(s) to the executive user, receiving an approval indication from an analyst”               (dependent Claims 15, 27)
	 - “wherein identifying the user behavior is further based on analyzing data queries by the user for combinations of segments, time granularity, and dimension” (dependent Claims 22) / “wherein identifying behavior of the similar users based on the consumption pattern includes analyzing data queries of the marketing analytics software for combinations of segments, time granularity, metrics, dimensions, and dimension items to determine a relevance of different data artifact combinations for the similar users” (dependent Claim 31) 
	- “; “and” 
	- “”
                  (dependent Claim 24)
	- “upon determining the metric importance has changed in accordance with the threshold, generate a ranked list of contributing factors that contributed to causing the metric importance change in accordance with the threshold”   (dependent Claim 25)
	- “wherein the metric importance includes a click through rate for a particular product of a particular application”                                   (dependent Claim 26) 
	- “upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” (dependent Claim 28) / “prior to communicating the one or more alerts to the user, receive an approval indication; and upon receiving the approval indication, communicate the one or more alerts to the user”              (dependent Claim 23)  
	- “the consumption pattern of the user and the consumption pattern of the similar users is determined using user reviews of a report at a particular patterned rate indicating an importance of the report”                                                (dependent Claim 30)
	- “ analyze differences between the user behavior and the behavior of the similar users using classification and regression trees, the differences between the similar users and the user, the differences corresponding to interactions with web based interfaces, application programming interfaces, and data warehouses”; 
	- “provide the suggest alerts to the user further based on the differences”.
              (dependent Claim 32)
	- “wherein one of the suggested alerts are associated with a marketing report, the marketing report having a determined likelihood that the user is likely to view it based on the learned similar user behavior”: 
	- “determining the similar users by analyzing data queries by a plurality of other users, the data queries comprising a combination of time granularities and dimensions items”; 
	- “determining rankings for the metrics based on the selections from the user associated with the data duel between the metrics corresponding to the personalized game”; “and” 
	- “providing the suggested alerts to the user further based on the rankings”
          (dependent Claim 33)
Examiner points to MPEP 2106.04(a): “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible…”.   
          Here, per MPEP 2106.04(a)(2)II, the amended claims still recite or at least describe or set forth the abstract “Certain Method of Organizing Human Activities” grouping, with the Examiner stressing that the term fundamental is not used in the sense of necessarily being old or well-known1 and stressing that certain activity between a person and a computer [here “user interacting with the marketing analytics software” at independent Claims 9, 29, “user interacting with an interface associated with the one or more manual alerts created by the user” at independent Claim 9; “queries of the marketing analytics software” at dependent Claim 31, “differences between the user behavior and the behavior of the similar users” “corresponding to interactions with web based interfaces, application programming interfaces, and data warehouses” at dependent Claim 32;
“click through rate for a particular product of a particular application” at dependent Claim 26] may fall within “Certain Methods of Organizing Human Activity” grouping. For example, MPEP 2106.04(a)(2) II C cites Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018) where the social activity was providing information to a person without interfering with the person’s primary activity. 896 F.3d at 1344, 127 USPQ2d 1553 citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea… 896 F.3d at 1344-45, 127 USPQ2d at 1559.
	Here, the preponderantly claimed “receiving”, “select[ing]”, “combining / deduplicating” and “communicating” of “alerts” and “determining a particular metric of the metrics has changed in accordance with a threshold of one or more alerts of the selected alerts” describe or set forth subject matter not meaningfully different than acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content, as tested in “Interval Licensing” supra. 
	As another example MPEP 2106.04(a)(2) cites In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009); as an example of structuring, which pertains to marketing activities or behaviors.
	Here when tested per MPEP 2106.04(a)(2) II, the amended claims recite, describe or set forth fundamental commercial interactions of marketing [here “marketing analytics” at preamble of Claim 9; “click through rate for a particular product” at dependent Claim 26], behaviors [here “learns user behavior” (independent Claims 9, 21, 29) based on: “manual alerts created by user”, “data duel between metrics corresponding to” “personalized game” & “frequency, recency, data query patterns of” “user” (independent Claim 9),  “behavior of” “similar users” and “user behavior” “selecting a metric more frequently than other metric(s)” “indicat[ing] a metric importance of the metric” (independent Claim 21), “includes frequency, recency, and data query patterns of the user interacting with the marketing analytics software; and selection from user of a metric importance at an increased frequency against other metrics selected at decreased frequencies” (independent Claim 29), “wherein the consumption pattern of the user and the consumption pattern of the similar users is determined using user reviews of a report at a particular patterned rate, the particular patterned rate indicating an importance of the report” (dependent Claim 30), “wherein identifying the user behavior is further based on analyzing data queries by the user for combinations of segments, time granularity, and dimension” (dependent Claims 22) / “wherein identifying behavior of the similar users based on the consumption pattern includes analyzing data queries of the marketing analytics software for combinations of segments, time granularity, metrics, dimensions, and dimension items to determine a relevance of different data artifact combinations for the similar users” (dependent Claim 31) “analyze differences between the user behavior and the behavior of the similar users” (dependent Claim 32), “wherein one of the suggested alerts are associated with a marketing report, the marketing report having a determined likelihood that the user is likely to view it based on the learned similar user behavior” (dependent Claim 33) ].
	Also here, when tested per MPEP 2106.04(a)(2) II, the amended claims still recite, or at least describe or set forth fundamental commercial interactions of business relations and/or social activities [here “data duel between metrics corresponding to the personalized game”; (independent Claim 9), “providing context to indicate why a particular metric changed” (dependent Claim 10) “generate a ranked list of contributing factors that contributed to causing the metric importance change in accordance with the threshold”  (dependent Claim 25), “receiving indication that the alert(s) is no longer relevant to the user”; (dependent Claim 11), “terminating or pausing the alert(s) that is no longer relevant”, “determining the alert(s) will be communicated to an executive user” (dependent Claim 14) “prior to communicating the alert(s) to the executive user, receiving an approval indication from an analyst” (dependent Claims 15, 27) “wherein the metric importance includes a click through rate for a particular product of a particular application” (dependent Claim 26) “upon receiving the approval indication from the analyst, communicating the alert(s) to the user” (dependent Claim 28) / “prior to communicating the alert(s) to the user, receive an approval indication; and upon receiving the approval indication, communicate the alert(s) to the user” (dependent Claim 23), “determining the similar users by analyzing data queries by a plurality of other users, the data queries comprising a combination of time granularities and dimensions items”; “determining rankings for the metrics based on the selections from the user associated with the data duel between the metrics corresponding to the personalized game”; “and”  “providing the suggested alerts to the user further based on the rankings” (dependent Claim 33) ] including managing such behavior,  relationships or interactions by following rules or instructions [here “combining or deduplicating related alerts of the selected alerts, the related alerts representing a same macro event” (independent Claim 9), “combine related alerts of the selected alerts, the related alerts representing a same macro event”, “and pausing remaining alerts that are no longer relevant to the user” (independent Claims 21, 29);  “determining a particular metric has changed in accordance with a threshold of alert(s) of selected alerts; communicating the alert(s) to user” (independent Claims 9,21,29)  “providing, for each communicated alert context to indicate why a particular metric changed” at dependent Claim 10; “receiving an indication the alert(s) is no longer relevant to the user; and terminating or pausing the alert(s)” at dependent Claim 11; “searching for anomalies in data utilizing learning models; and based on anomalies, providing additional suggested alerts to user” at dependent Claim 12].
	Such commercial interactions of marketing, behaviors, business relations and/or social activities, along with the managing of such behavior or relationships or interactions by following rules or instructions, aim to solve another fundamental economic practice of risk mitigation. Such risk mitigation is recited, described or set forth here with respect to preponderantly recited “alerts”. 
The decision-making process of which alerts are more important or prevail over others, could be argued as part of abstract observation, evaluation and judgment of abstract “Mental Processes” grouping [MPEP 2106.04(a)(2) III] with use of physical aids [MPEP 2106.04(a)(2) III B. and C.]
	Moreover, the Examiner submits that the “Certain Method of Organizing Human Activities” and/or “Mental Processes” as set forth above are further implemented by as mathematical relationships expressed in words as part of the equally abstract “Mathematical Concepts”. see MPEP 2106.04(a)(2) I. A. This is reflected by language as: “learning similar user behavior based on” “patterns”; “combining or deduplicating related alerts”, then “in accordance with threshold” “determining” “metric” “changed” at independent Claim 9; “learning models” at dependent Claim 12; “combinations of segments, time granularity, and dimension items to determine relevance of combinations” at dependent Claims 22, 31; “upon determining the metric importance has changed in accordance with the threshold, generate a ranked list of contributing factors that contributed to causing the metric importance  change in accordance with threshold” at dependent Claim 25, “analyze differences” “using classification and regression trees” at dependent Claim 32, “determining rankings for the metrics based on” “the data duel” at dependent Claim 33. 
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [strikethrough above] is found to merely apply the already recited abstract idea. Specifically, per 
	MPEP 2106.05(f) as cited by MPEP 2106.04(d) I, II the additional, computer-based elements, provide mere instructions to apply the abstract exception, where computer components are merely used as tools to perform economic tasks (as recited and mapped above) or other tasks to receive data. MPEP 2106.05(f)(2) relies on Alice, Gottschalk, Versata, to show that additional elements (above) can also be viewed as mere tools to perform business method [here  “receiving manual alert(s) created by user” at independent Claim 9] and perform mathematical algorithm [here “identify, by reinforcement machine learning, user behavior at independent Claims 21,29 “search anomalies in data utilizing deep learning models” at dependent Claim 12, “receiving reinforcement learning” at dependent Claim 13; “in accordance with a threshold” “determining a particular metric of the metrics has changed” at independent Claim 9; “in accordance with a threshold of alert(s) of the selected alerts” “determine the metric importance has changed”  at independent Claims 21, 29; “upon determining the metric importance has changed in accordance with the threshold, generate a ranked list of contributing factors that contributed to causing the metric importance  change in accordance with the threshold” at dependent Claim 25]. Also, 
	MPEP 2106.05(f)(2) relies on “FairWarning” and “Intellectual Ventures” to show the additional computer-based elements (above) can also be viewed as mere use of tools for:
	* monitoring audit log data and tailoring information [here “searching for anomalies in data” - dependent Claim 12] to be provided2 [here “based on anomalies, providing additional suggested alerts to user” at dependent Claim 12; “providing suggested alerts to user” at independent Claim 9, “providing, for each communicated alert context” at dependent Claim 10; “wherein identifying user behavior is based on analyzing data queries by the user for combinations of segments, time granularity, and dimension” at dependent Claims 22 / “wherein identifying behavior of the similar users based on consumption pattern includes analyzing data queries of the marketing analytics software for combinations of segments, time granularity, metrics, dimensions, and dimension items to determine a relevance of different data artifact combinations for the similar users” at dependent Claim 31; “differences corresponding to interactions with web based interfaces, application programming interfaces, and data warehouses” at dependent Claim 32];
	* generating a 2nd menu from 1st menu and sending the 2nd menu to another location as performed by generic computer components3 [here “communicate the alert(s) to a 2nd user device in 2nd format that compatible with another device type of user device” at dependent Claim 24];
	* requiring use of software to tailor info and provide it to the user on a generic computer4 [here “automatically providing for each communicated alert, automated context to indicate why a particular metric changed” at dependent Claim 10; “wherein identifying the user behavior is based on analyzing data queries by user for combinations of segments, time granularity, and dimension” at dependent Claims 22 / “wherein identifying behavior of similar users based on consumption pattern includes analyzing data queries of marketing analytics software for combinations of segments, time granularity, metrics, dimensions, and dimension items to determine a relevance of different data artifact combinations for similar users” at dependent Claim 31; “determine a device type of user device, wherein the alert(s) are communicated in a format compatible with capabilities of device type”; at dependent Claim 24; “differences corresponding to interactions with web based interfaces, application programming interfaces, data warehouses” at Claim 32].
	Such functions, when performed individually or in combination, by the additional, computer based elements (above), do not integrate the abstract idea into a practical application per MPEP 2106.05(f) reliance on “Affinity Labs, TLI Communications Intellectual Ventures”, “Alice”, “Gottschalk “, “Versata”, “FairWarning” etc.
	Moreover, MPEP 2106.05(a) I and MPEP 2106.05(f)(2) caution that automation of manual process [here “automatically providing, for each communicated alert, automated context to indicate why a metric changed” at dependent Claim 10] is insufficient to show improvement in computer-functionality. Such automatic implementation by “automatically providing” “automated context” at dependent Claim 10 could also be viewed per MPEP 2106.05(h), as narrowing to a field of use of technological environment, such as narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [above] to the technological field [here “automated context” at dependent Claim 10; “utilizing deep learning models” at dependent Claim 12, “reinforcement learning” at independent Claims 21, 29 and dependent Claim 13]. 	Yet, narrowing the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis [here claimed above] to data related to a particular technological environment [identified above] does not save the abstract idea from patent ineligibility. see MPEP 2106.05(h) citing “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
	Based on all these findings, Examiner reasons that the additional computer-based elements do not integrate the abstract idea into a practical application. Step 2A prong two.  
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea [MPEP 2106.05(f)] and/or provide a narrowing of the abstract idea to a field of user or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. However, as stated above, assuming that further evidence would be require to demonstrate conventionality of the additional, computer-based elements (initially strikethrough above), the Examiner would further point to MPEP 2106.05(d) further demonstrating said additional elements remain well-understood, routine, conventional. In that case, Examiner would rely as evidence on Applicant’s own Spec., publications and/or case law. For example,
Per MPEP 2106.05(d)(I), Examiner points to Applicant’s own  disclosure as follows:    
          * Original Specification ¶ [0039] 1st-2nd sentences reciting at high level of generality: “It should be understood that any number of user devices, intelligent alerting engines, analytics servers, and/or databases may be employed within the environment 100 within the scope of the present invention. Each may comprise a single device or multiple devices cooperating in a distributed environment”
          * Original Specification ¶ [0042] reciting at high level of generality: “It should be understood that this and other arrangements described herein are set forth only as examples. Other arrangements and elements (e.g., machines, interfaces, functions, orders, and groupings of functions, etc.) can be used in addition to or instead of those shown, and some elements may be omitted altogether. Further, many of the elements described herein are functional entities that may be implemented as discrete or distributed components or in conjunction with other components, and in any suitable combination and location. Various functions described herein as being performed by one or more entities may be carried out by hardware, firmware, and/or software. For instance, various functions may be carried out by a processor executing instructions stored in memory”.
          * Original Specification ¶ [0088] reciting at a high level of generality: “As can be understood, embodiments of the present invention provide for, among other things, providing intelligent alerting and automation for marketing analytics software. The present invention has been described in relation to particular embodiments, which are intended in all respects to be illustrative rather than restrictive. Alternative embodiments will become apparent to those of ordinary skill in the art to which the present invention pertains without departing from its scope”. 
          * Original Specification ¶ [0089] reciting at high level of generality: “From the foregoing, it will be seen that this invention is one well adapted to attain all the ends and objects set forth above, together with other advantages which are obvious and inherent to the system and method. It will be understood that certain features and subcombinations are of utility and may be employed without reference to other features and subcombinations. This is contemplated by and is within the scope of the claims”. 
	Also per “utilizing deep learning models” of dependent Claim 12 and “reinforcement learning” of dependent Claim 13, Examiner points to: 
	* US 20150347922 A1 ¶ [0021] 4th sentence: “Known machine learning methods 
… include…reinforcement learning, and deep learning”.
	* US 20170024392 A1 ¶ [0041] 2nd sentence: “Example machine learning algorithms include, inter alia: …Reinforcement Learning; Deep Learning; etc.”
	* US 20190247891 A1 reciting at ¶ [0066] 2nd sentence: Such a machine learning system may implement one or more any well-known machine learning algorithms, including …reinforcement learning, etc.) … deep learning algorithms,
- Additionally, or alternatively per -
	MPEP 2106.05(d)(II), the additional computer-based elements, can also be viewed as performing the well-understood, routine or conventional functions of: 
     * gathering statistics / electronic recordkeeping [here “receiving, from user, indication of selected alerts, indicating which suggested alerts user prefers” at independent Claim 9; “receiving indication alert[s] no longer relevant to user” at dependent Claim 11; “receiving approval indication from an analyst” at dependent Claim 15] in view of “OIP Techs, Alice, Ultramercial” 
     * determining estimated outcome [here “determining a particular metric of the metrics has changed in accordance with threshold of alert[s]” at independent Claim 9; “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” at dependent Claim 12] in light of “OIP”,
     * arranging a hierarchy of groups, sorting info [here “combining or deduplicating related alerts of selected alerts representing the same macro event”; at Claim 9] in light of “Versata”.
     * performing repetitive calculations [here “reinforcement learning to continually improve accuracy of suggestions” at dependent Claim 13] in light of “Flook” & “Bancorp”. 
     * utilizing an intermediary computer to forward information [here “enable user device to communicate the alert(s) to 2nd user device in 2nd format that is compatible with another device type of the user device” at dependent Claim 24; “wherein the device has a larger screen than another device”; “automatically providing, for each communicated alert, automated context to indicate why a particular metric changed via the device having the larger screen” at dependent Claim 10] in light of “TLI Communications”, “OIP Techs”, and “buySAFE”
	All of this fail to provide anything significantly more than what is already well-understood, routine and conventional in light MPEP 2106.05(d) 
	In conclusion, Claims 9-15, 21-33 although directed to statutory categories (“method” or process, “system” or machine, “non-transitory media” or product) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Claims 9-15, 21-33 are thus ineligible. 
-------------------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 14, 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by:
	  Charlton; Monty US 9235978 B1 hereinafter Charlton. As per,
Claim 9 Charlton teaches “A method for providing intelligent alerting and automation for marketing analytics software, the method comprising”: 
        - “receiving one or more manual alerts created by a user” (Charlton column 7 lines 31-33, 41-43: examples of user actions that could be user actions 220 that form user inputs to the alert suggestion generator 210 include: selection by user to manually subscribe to existing alerts);
       - “providing a personalized game to identify metric importance for the user”
            (Charlton column 4 lines 37-42: client device 108 can be a game system. For example, at column 6 lines 55-57: the system enables automated suggestion of alerts with high likelihood of relevance to user. These alerts may be constructed by processing user inputs to determine which trigger sources and/or trigger values are most likely important to the user. column 6 lines 22-25: trigger condition may be binary contest (yes vs. no). For example, whether a competitor released a new product. column 9 lines 18-21 user preferences 262, 272 enable such operation of the system to be fine-tuned to specific needs and/or desires of each user. This enables user at column 2 lines 13-15 to confirm or reject the alerts. column 12 lines 2-3: user 100 then accept (confirm) or decline the alerts 290. column 13 lines 2-5: popup window 430 contain text asking whether the user wishes to confirm or decline to set the alert 292);
     - “learning user behavior based on a consumption pattern of the user, wherein the consumption pattern includes frequency, recency and data query patterns of the user interacting with the (1) marketing analytics software associated with the personalized game” (Charlton column 11 lines 5-9: the alerts of greatest interest to user 100 are based on current context in which user 100 is operating in relation to device 101 and/or client device 108. column 16 lines 19-26: continuously and/or iteratively determine whether trigger condition for alert 592, 594 has been met. This entail monitoring corresponding trigger source and comparing current or recent value of trigger source with trigger value to determine whether trigger condition has been met. column13 lines 50-52: querying: was this value this high last year? column 14 lines 15-17: automatically generate alert based on frequency and timing of visits by user 100 to the chart. column 14 lines 51-66: user 100 may view a chart tracking sales quotas for current month. He or she makes following comment: I can’t believe that we’re still 50% below quota this month. Alert Suggestion generator 210 receive this comment and infer or learn that user 100 would find it useful to know when sales (trigger source) reach (operation) 50% quota (trigger value). The alert Suggestion generator 210 then generates suggested alert and present user 100 with query asking, Would you like to be informed whenever sales are 50% of quota? As mentioned previously, the alert suggestion generator 210 operate continuously to monitor user inputs to the associated system. Thus, whenever a user adds a comment associated with a measure, graph, document, web page or in conversation about a given topic, such an event assess the intent of a user); “and (2) an interface associated with the one or more manual alerts created by the user” (Charlton column 4 lines 29-32: client device runs browser that provides user interface interacting with web pages and other web-based resources from server 110. column 7 lines 31-33, 41-43: examples of user actions that could be user actions 220 that form user inputs to alert suggestion generator 210 include: selection by user to manually subscribe to existing alerts), “and wherein the consumption pattern is associated with selections from the user associated with a data duel between metrics corresponding to the personalized game” (Charlton column 2 lines 13-15: user confirms vs. rejects the alerts. Similarly, column 12 lines 2-3: user accepts (confirm) vs decline alerts, as data duel corresponding to the personalized interaction or game, achieved at column 13 lines 2-5 by a popup window 430 that contains text asking whether the user wishes to confirm or decline to set 1st suggested alert 292. The game trigger condition is explained at column 6 lines 22-25 as binary (yes v. no). For example, the trigger condition is whether a competitor released a new product in a market segment or whether user viewed a certain document. At column 9 lines 18-21 user preferences 262, 272 enable the game operation of system 200 to be fine-tuned to specific needs and desires of each user.); 
	- “learning similar user behavior based on consumption patterns of similar users”
	(Charlton column 14 lines 22-33: 1st user may be member of HR Benefits and Recruiting groups. 2nd user may also be member of HR Benefits group and responsible for a chart showing total headcount in the company. 2nd user share badge, widget, link, or other identifier for the chart with Recruiting group. 1st user then add the identifier to his or her Favorites page. These actions are received by alert Suggestion generator 210 to infer that 1st user would like to be notified of headcount changes (trigger source) in excess of (operation) a certain magnitude (trigger value). 
	Charlton column 15 lines 20-25: noting another example where User A follow Users B, C, D. User B may own Cash Balance chart. User C may have alert on Cash Balance chart watching for changes of 5% or more, and follow User B. User D may have Cash Balance chart his or her Favorites page and may follow User B. Alert suggestion generator 210 may receive these actions as user actions 220, and generate suggested partially-created alert based on these relationships);
	- “based on the learning the user behavior based on the consumption pattern and learning the similar user behavior, providing suggested alerts to the user”;
	(Charlton column 14 lines 22-36: 1st user may be a member of HR Benefits and Recruiting groups. 2nd user may also be a member of HR Benefits group and may be responsible for a chart showing total headcount in company. 2nd user may share badge, widget, link, or other identifier for the chart with the Recruiting group. 1st user may then add the identifier to his or her Favorites page. These actions may be received by alert Suggestion generator 210 and used to infer that 1st user would like to be notified of headcount changes (trigger source) in excess of (operation) a certain magnitude (trigger value). Alert Suggestion generator 210 may generate a Suggested alert and present it to 1st user in the form of a query asking: Would you like to know when the headcount changes by 10%? column 15 lines 27-34: other example where User A follow Users B,C,D. User B may own Cash Balance chart. User C has alert on Cash Balance chart watching for changes of 5% or more and follow User B. User D may have Cash Balance chart his or her Favorites page and may follow User B. alert suggestion generator 210 may receive these actions as user actions 220, and generate suggested partially-created alert based on these relationships. The suggested partially-created alert may be conveyed to User A in the form of a query asking: “Would you like to know when the cash balance changes by more than <enter value here> %?” The user may then, in addition to confirming the suggested partially-created alert, provide the info needed to provide a complete alert that can be set by the computing system);
	- “receiving, from the user, an indication of selected alerts, the selected alerts indicating which of the suggested alerts the user prefers” (Charlton column 8 lines 58-63: user preferences 26 include any selections made by user, including types of alerts desired by user. Fig.3 step 350: query user regarding whether to set alerts-> step 360: receive confirmation of suggested alerts);
	- “combining or deduplicating related alerts of the selected alerts, the related alerts representing a same macro event” (Charlton column 5 line 62 - column 6 line 3: combinations of related alerts such as such as greater than or equal to. column 13 lines 47-49: the trigger condition may be a combination of date/time trigger. column 16 lines 13-18: alerts 590 include 1st alert that is same as 1st alert 292. The system alerts 590 may also optionally include additional system alerts up to an nth alert 594 that is same as the nth suggested alert 294);
	- “determining a particular metric of the metrics has changed in accordance with a threshold of one or more alerts of the selected alerts”; 
	- “communicating the one or more alerts to the user” 
	(Charlton column 14 lines 17-20: the suggested alert may be conveyed to the user with a query asking: Would you like to be informed when monthly billings are 90% of the goal? column 14 lines 33-60: alert suggestion generator 210 generate a suggested alert and present it to first user in the form of a query asking: Would you like to know when the headcount changes by 10%? As another example involving use of natural language processing, a first user may directly ask a second user, “Do you anticipate having any Marketing expenses over $10000 this quarter?' This question may be presented as a comment in or connected to a document, as an e-mail or instant message, or other form that can be received by alert suggestion generator 210 which infers from this comment that second user may find it useful to know when marketing expenses per quarter (trigger source) exceed (operation) $10000 (trigger value). Thus, the alert Suggestion generator 210 may generate a suggested alert and present the second user with a query asking: Would you like to be informed when any marketing expense item exceeds $10,000? As an example, the user 100 may view a chart tracking sales quotas for the current month. He or she may make the following comment: I can’t believe that we’re still 50% below quota this month. The alert Suggestion generator 210 may receive this comment and infer that the user 100 would find it useful to know when sales (trigger source) reach (operation) 50% of quota (trigger value). The alert suggestion generator 210 may then generate a suggested alert and present user 100 with a query asking, Would you like to be informed whenever sales are 50% of quota?). 
Claim 14 Charlton teaches “further comprising” 
	- “determining the one or more alerts will be communicated to an executive user”
	(Charlton column 13 lines 26-29: the present invention applied to a business intelligence system designed to help user 100 obtain the data needed to effectively manage a business enterprise. Specifically, per column 11 lines 27-31: method 300 may be performed in connection with input from a user; such an enterprise leader. column 6 lines 7-12: in the context of operating an enterprise, a useful metric might relate to an aspect of company performance such as sales volume, profits, or the like. Thus, the trigger value may be a magnitude such that the alert is triggered when the metric in question exceeds or descends below the trigger value. column 9 lines 25-28: returning to the example of an enterprise, the user relationships 264 include the position held by user 100 within an enterprise. column 2 lines 4-5, 9-12: user-specific user profiles may be used to enhance the relevance of the alerts generated. The alert Suggestion generator may retrieve the user profile for the applicable user and apply the user-specific data from the user profile to facilitate generation of the suggested alerts. column 9 lines 60-62: user-specific info may be explicitly set by each user or by other such as supervisors, system, administrators, or the like).
Claim 33 Charlton teaches “wherein one of the suggested alerts are associated with a marketing report, the marketing report having a determined likelihood that the user is likely to view it based on the learned similar user behavior” (Charlton column 14 lines 21-36: 1st user may be a member of HR Benefits and Recruiting groups. 2nd user may also be a member of the HR Benefits group and may be responsible for a chart showing the total headcount in the company. 2nd user may share a badge, widget, link, or other identifier for the chart with the Recruiting group. 1st user may then add the identifier to his or her Favorites page. These actions may be received by the alert suggestion generator 210 and used to infer that 1st user would like to be notified of headcount changes (trigger source) in excess of (operation) a certain magnitude (the trigger value). The alert suggestion generator 210 may generate a suggested alert and present it to 1st user in the form of a query asking: “Would you like to know when the headcount changes by 10%?” Specifically per
	Charlton column 3 lines 2-6: Alerts are suggested that, based on the inputs, have a high likelihood of relevance to the user. As exemplified above, a user profile is retrieved as part of the process, to enhance the likelihood that the suggested alerts will be accepted by the user. 
	Charlton column 6 lines 55-64: the system of the present invention enables automated suggestion of alerts with high likelihood of relevance to the user. These alerts may be constructed by processing user inputs to determine which trigger sources and/or trigger values are most likely important to the user. The user may be queried to confirm that he or she does or does not want to set the suggested alerts. Then, the confirmed alerts are set by the system, which may iteratively monitor data available to it to determine whether the trigger condition has been met. 
	Charlton column 8 lines 23-26: actions and/or natural language provided by the user may be processed by alert suggestion generator 210, and any alerts with a high likelihood of relevance to user 100 may be suggested and/or set. column 9 lines 49-57: the demographic data 266 (and by extension, other demographic data stored within user profile library 250) include information such as: experience in the workplace, degrees and/or certifications held, or any of a wide variety of demographic information that assist system 200 in generating alerts that have a high likelihood of relevance to the user 100. column 10 lines 1-8: once the alert suggestion generator 210 has received user actions 220, natural language elements 230, and/or 1st user profile 260, the alert suggestion generator 210  use these data to generate suggested alerts 290, each of which is likely to be relevant to user 100. The suggested alerts 290 include a 1st suggested alert 292, and optionally include a plurality of additional suggested alerts, up to an nth suggested alert 294)
“and wherein the method further comprises”: 
	- “determining the similar users by analyzing data queries by a plurality of other users, the data queries comprising a combination of time granularities and dimensions items” (Charlton column 14 lines 33-60: alert suggestion generator 210 generate suggested alert and present it to 1st user in form of query asking: Would you like to know when headcount changes by 10%? 1st user directly ask 2nd user, “Do you anticipate having any Marketing expenses over $10000 this quarter? This question is presented as comment in or connected to a document that can be received by alert generator 210 which infers from this comment that 2nd user may find it useful to know when marketing expenses per quarter (trigger source) exceed (operation) $10000 (trigger value). Thus alert generator generate suggested alert and present 2nd user with the query asking: Would you like to be informed when any marketing expense item exceeds $10000?).
	- “determining rankings for the metrics based on the selections from the user associated with the data duel between the metrics corresponding to the personalized game” 
	(Charlton column 2 lines 13-15: user confirms vs. rejects the alerts. Similarly, column 12 lines 2-3: user 100 accept (confirm) vs. decline alerts 290, as example of data duel corresponding to the personalized interaction or game, achieved at column 13 lines 2-5 by popup window 430 that contains text asking whether user wishes to confirm or decline to set 1st suggested alert 292. The game trigger condition is explained at column 6 lines 22-25 as binary yes vs. no. For example, the trigger condition is whether competitor released a new product in a market segment or whether user viewed a certain document. At column 9 lines 18-21 user preferences 262, 272 enable the game operation of system 200 to be fine-tuned to specific needs and desires of each user.); “and” 
	- “providing the suggested alerts to the user further based on the rankings” (Fig.3 step 360: receive above confirmation of suggested alerts-> 370: set suggested alerts as system alerts) 
-------------------------------------------------------------------------------------------------------------------------------
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over:
	     Charlton as applied to claim 9 above, in view of 
	     Schlakman et al, US 20160301794 A1 hereinafter Schlakman, and in further view of  
	     Conway et al, US 20080262904 A1 hereinafter Conway. As per, 
Claim 10  Charlton does not explicitly recite as claimed: “further comprising” 
	- “receiving a selection to view additional context associated with the one or more alerts on a device associated with the user, wherein the device has a larger screen than another device associated with the user”;
	- “automatically providing, for each of the one or more alerts communicated, the additional context to indicate why the particular metric changed via the device having the larger screen” 
	  Schlakman however in analogous art of intelligent alerting teaches or suggests: 
	- “receiving a selection to view additional context associated with the one or more alerts on a device associated with the user, wherein the device has a larger screen than another device associated with the user”; (Schlakman ¶ [0004] 1st-4th sentence: certain facilitate user learning about a primary device by providing explanatory information on a supporting device while the user interacts with primary device. The primary device can be a device of particular type (e.g. wearable device such as a watch). The supporting device can be a device of a different type (e.g. tablet computer). The use of a separate supporting device allows explanatory information to be presented without obscuring any information presented at the primary device. In some embodiments, the supporting device can have a larger display than the primary device, allowing more explanatory info to be conveyed than would fit on a display of the primary device) “and”
	- “automatically providing, for each of the one or more alerts communicated, the additional context (Schlakman ¶ [0044] 5th sentence: processing subsystem 310 execute operating system 320 and various application programs (or apps) specific to particular tasks, such alarms, etc.
	 Schlakman ¶ [0004] 3rd-4th sentences: the supporting device can be a device of a different type (e.g. tablet computer). The use of a separate supporting device allows explanatory information to be presented without obscuring any information presented at primary device. the supporting device can have a larger display than the primary device, allowing more explanatory info to be conveyed than would fit on a display of the primary device. 
	 Schlakman ¶ [0137] 1st sentence: supporting device 104 can be configured to send event messages to or otherwise notify primary device 102 regarding local user interactions with supporting device 104 that may occur. These event messages can be similar to the messages sent by primary device 102 during tutorial mode; for instance, an event message can indicate a specific user action, a specific info type to be presented, an app to be launched or brought to foreground (e.g. so that foreground app can drive display of primary device 102), etc.). ¶ [0032] 5th-6th sentences: supporting device 104 respond by presenting information screen 204 which gives user additional info and provides a list of suggested actions 206 that the user can perform. ¶ [0006] last sentence: If user invokes a quick info functionality that gives quick access to selected info, explanatory info presented at supporting device include a list of info types that can be viewed using the quick info functionality, instructions for how to view other types of info using quick info functionality, and/or instructions for how to access more complete info from a quick info display).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton’s “method” to have included Schlakman’s teachings to have effectively mitigated the difficulties in understanding the vast amount of data on limited device capabilities (Schlakman ¶ [0003] last sentence & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skills of one of ordinary skills in the art, as articulated by Charlton column 2 lines 34-37, column 19 lines 23-31 in view of Schlakman ¶ [0167] 1st sentence, ¶ [0170] last sentence. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent alerting field of endeavor. In such combination each element merely would have performed the same analytical, selection and display function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton in view of Schlakman, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that, the results of the combination were predictable (MPEP 2143 A).
     Charlton / Schlakman still do not explicitly teach: “why the particular metric changed”. Yet,
     Conway in analogous art of providing alerts teaches or suggests: “further comprising” 
	- “automatically providing, for each of the one or more alerts communicated, the additional context to indicate why the particular metric changed” (Conway ¶ [0057] last sentence: output in the form of graphic representation of each alert generated for interactions received by a contact center for an identified time period; as well as the reason or why the alerts were generated). 
	 It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton/ Schlakman “method” to have further included Conway’s teachings to better monitor the effectiveness of the business environment in executing corresponding functions and activities (Conway [0046] 2nd sentence, MPEP 2143 G). Specifically, although data concerning the effectiveness of contact center performance vis-a-vis individual interactions are useful, often it is helpful to analyze trends and progress resulting from an analysis of an aggregation of interactions. Thus, Conway would have further analyzed the outputs for at least two interactions. to further view trends established by an aggregate of interactions with the contact center. Conway would further generate assessment data based on the trends (Conway ¶ [0056], MPEP 2143 G). Such modification would have been further justified by the desire to analyze the aggregate performance effectiveness of the business on a macro scale for discrete time periods. To this end Conway would have aggregated macro alerts and then be mine them for common attributes and generate trend data. It would have been contemplated that report(s) comprising the macro trend data and graphical user interface adapted to the display the macro trend data would be generated per Conway ¶ [0062] 1st-4th sentences and MPEP 2143 G. The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further disclosed by Conway at ¶ [0029] 2nd sentence. 
	Further, the claimed invention could have also been viewed as a mere combination of old organizational and algorithmic elements in a similar providing alarms field of endeavor. In such combination, each element would have merely performed same organizational, analytic or algorithmic function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton / Schlakman in further view of Conway, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary technologically feasible and economically desirable manner. Accordingly, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
	     Charlton as applied to claim 9 above, in view of 
                 Seigel; Jake US 20170031741 A1 hereinafter Seigel. As per, 
Claim 11 Charlton does not explicitly recite: “further comprising”: 
	- “receiving an indication that the one or more alerts is no longer relevant to the user”; 
 	- “terminating or pausing the one or more alerts that is no longer relevant”.  
	     Seigel however in analogous providing alerts teaches or suggests “further comprising”: 
           - “receiving an indication that the one or more alerts is no longer relevant to the user; and
           - “terminating or pausing the one or more alerts that is no longer relevant”  
	(Seigel Fig.3 steps 316->318 and mid-¶ [0014]: determine when the alert profile is no longer relevant and to deactivate (or delete) the alert profile. ¶ [0015] Alert profiles may be temporary because after an alert profile has been created, the systems and techniques described herein may monitor event logs to determine whether the alert profile is relevant, and the alert profile may be deactivated (or deleted) when the alert profile is no longer relevant).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton’s “method” to have included Seigel’s teachings to have mitigated background noise by irrelevant alerts (Seigel ¶ [0002], ¶ [0065] last 3 sentences, ¶ [0070] last 4 sentences, MPEP2143 G). The predictability of such modification is corroborated by the broad level of one of ordinary skills in the art as articulated by Charlton column 2 lines 34-37, column 19 lines 23-31 in view of Seigel at ¶ [0079] 2nd sentence. 
Further the claimed invention could have also been viewed as a mere combination of old elements in a similar field of endeavor that deals with providing alerts. In such combination each element merely would have performed same alert selection and management function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton in view of Seigel, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	     Charlton as applied to claim 9 above, in view of 
                Sourabh Satish US 9846772 B1 hereinafter Satish. As per,
Claim 12  Charlton does not explicitly teach: 
	- “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” as claimed.  
	    Satish however in analogous art of providing alerts: “further comprising”: 
	- “searching for anomalies in data utilizing deep learning models; and based on the anomalies, providing additional suggested alerts to the user” (Satish column 12 lines 35 - 48 noting searching for anomalies such as using deep learning models and further suggesting the adjustment of the security policy alerts based on the detected anomalies or incongruities according to or based on these deep learning patterns, including the degree to which any particular configuration is considered anomalous. Satish column 11 lines 17-22 noting an example of adjusting up or down the security policy alert with respect to a specified threshold).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton’s “method” to have included Satish’s teachings to have provided effective overall security policy insight per multiple interdependencies of the monitored functional categories. For example, in concluding whether the final adjusted value satisfies a security threshold, Satish learning algorithm would have effectively assessed whether an increasing of the security score in some functional categories would offset or compensate for the other decrease of others. Satish learning algorithm would have also effectively revealed other valuable insight to the user, such that certain security scores are so low that they automatically fail a security test, even if the presence of other functional categories might otherwise raise the security score back toward a security threshold (Satish column 11 lines 16-30 & MPEP 2143 C, D, G). The predictability of such modification would have been corroborated by the broad level of one of ordinary skills in the art as further articulated by Charlton column 2 lines 34-37, column 19 lines 23-31 in view of Satish at column 20 lines 8-10.
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar providing alert to an organization field of endeavor. In such combination each element merely would have performed same analytical, learning or pattern recognition function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton in view of Satish, the to be combined elements would have fitted together like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	     Charlton / Satish as applied to claim 12 above, in further view of 
                Abe; Naoki US 7403904 B2 hereinafter Abe. As per,
Claim 13 Charlton / Satish teaches all the limitations in claim 12 above. 
                Satish column 12 lines 39-42 goes as far as teaching: reinforcement learning identify far more complex and sophisticated patterns. However, the
	     Charlton / Satish combination does not explicitly recite: “further comprising” 
	- “receiving reinforcement learning to continually improve the accuracy of suggestions”.  
	  Abe however in analogous art of providing recommendations based on customer relationship management teaches or suggests: “further comprising” 
	- “receiving reinforcement learning to continually improve the accuracy of suggestions”.  
      (Abe column 1 lines 11-12: sequential decision making for customer relationship management utilize reinforcement learning, by using at column 5 lines 10-12, sequential decision making which is more accurate and efficient than conventional systems. column 10 lines 24-27: to ensure convergence, it is also necessary to repeatedly try every action in every reachable state to accurately estimate the value function for every state action pair. For example, per Abe column 24 lines 25-26: personalized product recommendation may be used to cross-sell and/or up-sell).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton / Satish “method” to have included Abe’s teachings to have improved decisions on customers by making the conventional systems more accurate and efficient by using sequential decision (Abe column 5 lines 8-12 and MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Abe at column 26 lines 12-14.  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar providing recommendation field of endeavor. In such combination each element merely would have performed same organizational, segmentation, analytical and algorithmic function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton / Satish in further view of Abe, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of such combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	     Charlton as applied to claim 14 above, in further view of 
                 Grasso et al, US 20130142322 A1 hereinafter Grasso. As per,
Claim 15 Charlton does not teach: “prior to communicating the one or more alerts to the executive user, receiving an approval indication from an analyst”. However,
	      Grasso in analogous art of providing intelligent alerts teaches/suggests: “prior to communicating the one or more alerts to the executive user,
      - “receiving an approval indication from an analyst” (Grasso [0043] 1st sentence the challenges are 1st proposed to supervisor 30 for validation, or received from supervisor for presenting to agent, or combination thereof such as 1st validation by supervisor then presenting to the agent). 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton’s “method” to have included Grasso’s teachings to have enhanced a working environment with elements of a game competition for motivation of performance improvement and raising performance among agents (Grasso ¶ [0001], ¶ [0004]-¶ [0005], MPEP 2143 G). The predictability of such modification would have been corroborated by the broad level of one of ordinary skills in the art as further articulated by Charlton column 2 lines 34-37, column 19 lines 23-31 in view of Grasso ¶ [0134].
 Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent alerting field of endeavor. In such combination each element merely would have performed same managerial, analytical and approval function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton in view of Grasso the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically fesirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 21, 22, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	             Charlton, in view of 
                         Williams et al, US 20050105712 A1 hereinafter Williams, and in further view of 
                         Seigel. As per, 
Claims 21, 29 Charlton teaches or suggests “A computerized system comprising one or more processors and a non-transitory computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to”: / “One or more non-transitory computer storage media storing computer-useable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to”:
	- “receive one or more manual alerts created by a user” 
             (Charlton column 7 lines 41-43: selection by user to manually subscribe to existing alerts);
	- “identify, by  learning, user behavior (Claims 21, 29) based on: a the user selecting a metric more frequently than one or more other metrics, the user selecting the metric more frequently indicates a metric importance of the metric” (independent Claim 21 only) / “a consumption pattern of the user, wherein the consumption patter includes frequency, recency, and data query patters of the user interacting with the marketing analytics software” (independent Claim 29 only) (Charlton column 11 lines 5-9: the alerts of greatest interest to user 100 are based on current context in which user 100 is operating in relation to device 101 and/or client device 108. column 16 lines 19-26: continuously and/or iteratively determine whether trigger condition for alert 592, 594 has been met. This entail monitoring corresponding trigger source and comparing current or recent value of trigger source with trigger value to determine whether trigger condition has been met. column13 lines 50-52: querying: was this value this high last year? column 14 lines 15-17: automatically generate alert based on frequency and timing of visits by user 100 to the chart. column 14 lines 51-66: user 100 view chart tracking sales quotas for current month. He or she makes following comment: I can’t believe that we’re still 50% below quota this month. Alert Suggestion generator 210 receive this comment and infer or learn that user 100 would find it useful to know when sales (trigger source) reach (operation) 50% quota (trigger value). Alert suggestion generator 210 then generates suggested alert and present user 100 with query asking, Would you like to be informed whenever sales are 50% of quota? As mentioned previously, alert suggestion generator 210 operate continuously to monitor user inputs to the associated system. Thus, whenever a user adds a comment associated with a measure, graph, document, web page or in conversation about a given topic such an event forms an opportunity to assess the intent of a user); “” (independent Claim 29 only);
	- “identify behavior of similar users based on a consumption pattern of similar users”
	    (Charlton column 14 lines 22-33: 1st user may be member of HR Benefits and Recruiting groups. A 2nd user may also be a member of the HR Benefits group and may be responsible for a chart showing the total headcount in the company. 2nd user may share a badge, widget, link, or other identifier for the chart with the Recruiting group. 1st user may then add the identifier to his or her Favorites page. These actions may be received by the alert Suggestion generator 210 and used to infer that the first user would like to be notified of headcount changes (the trigger source) in excess of (the operation) a certain magnitude (the trigger value). 
	Charlton column 15 lines 20-25: noting another example where User A follow Users B, C, D. User B may own Cash Balance chart. User C may have alert on Cash Balance chart watching for changes of 5% or more, and follow User B. User D may have Cash Balance chart his or her Favorites page and may follow User B. Alert suggestion generator 210 may receive these actions as user actions 220, and generate suggested partially-created alert based on these relationships); 
	- “based on the user behavior and the behavior of the similar users, provide suggested alerts to the user” (Charlton column 14 lines 22-36: 1st user may be a member of HR Benefits and Recruiting groups. 2nd user may also be a member of HR Benefits group and may be responsible for a chart showing total headcount in company. 2nd user may share badge, widget, link, or other identifier for the chart with the Recruiting group. 1st user may then add the identifier to his or her Favorites page. These actions may be received by alert Suggestion generator 210 and used to infer that 1st user would like to be notified of headcount changes (trigger source) in excess of (the operation) a certain magnitude (trigger value). The alert Suggestion generator 210 may generate a suggested alert and present it to 1st user in the form of a query asking: Would you like to know when headcount changes by 10%? column 15 lines 27-34: other example where User A follow Users B,C,D. User B may own Cash Balance chart. User C has alert on Cash Balance chart watching for changes of 5% or more and follow User B. User D may have Cash Balance chart his or her Favorites page and may follow User B. alert suggestion generator 210 may receive these actions as user actions 220, and may generate a suggested partially-created alert based on these relationships. The suggested partially-created alert may be conveyed to User A in the form of a query asking: “Would you like to know when the cash balance changes by more than <enter value here> %?” The user may then, in addition to confirming the suggested partially-created alert, provide the info needed to provide a complete alert that can be set by the computing system)
	- “receive, from the user, an indication of selected alerts” / “the selected alerts indicating which of the suggested alerts the user prefers” (independent Claim 21 only) (Charlton column 8 lines 58-63: user preferences 26 include any selections made by user 100, including the types of alerts desired by user 100. Fig.3 step 350: Query User Regarding Whether to Set Alerts -> step 360: Receive Confirmation of Suggested Alerts) / “determine at least two of the selected alerts are related based on a single event” (independent Claim 29 only) (Charlton column 16 lines 15-18: system alerts 590 include additional system alerts up to nth system alert 594 same as nth suggested alert 294. For example, at column 15 lines 58-62: query responses 520 include 1st query response 522 that relates to 1st suggested alert 292 and additional query responses up to nth query response 524 that relates to nth suggested alert 294);
	- “combine related alerts of the selected alerts, the related alerts representing a same macro event” (Charlton column 5 line 62-column 6 line 3: a trigger condition include trigger source (i.e. particular item to be measured), trigger value (i.e. value of that item that will trigger the alert), and operator (i.e. whether alert is triggered by a value greater than, less than, or equal to trigger value). Trigger values include numerical, textual, or other data. Operators include combinations of related alerts such as such as greater than or equal to. column 16 lines 13-18: alerts 590 include 1st alert that is same as 1st alert 292. System alerts 590 also optionally include additional system alerts up to nth alert 594 that is same as or derived from nth suggested alert 294), “”; 
	- “determine the metric importance has changed in accordance with a threshold of one or more alerts of the selected alerts; and communicate the one or more alerts to the user” 	(Charlton column 14 lines 17-20: the suggested alert may be conveyed to the user with a query asking: Would you like to be informed when monthly billings are 90% of the goal? column 14 lines 33-60: alert suggestion generator 210 generate a suggested alert and present it to first user in the form of a query asking: Would you like to know when the headcount changes by 10%? As another example involving use of natural language processing, a first user may directly ask a second user, “Do you anticipate having any Marketing expenses over $10000 this quarter?' This question may be presented as a comment in or connected to a document, as an e-mail or instant message, or other form that can be received by alert suggestion generator 210 which infers from this comment that second user may find it useful to know when marketing expenses per quarter (trigger source) exceed (operation) $10,000 (trigger value). Thus, the alert Suggestion generator 210 may generate a suggested alert and present the second user with a query asking: Would you like to be informed when any marketing expense item exceeds $10,000? As an example, the user 100 may view a chart tracking sales quotas for the current month. He or she may make the following comment: I can’t believe that we’re still 50% below quota this month. The alert Suggestion generator 210 may receive this comment and infer that the user 100 would find it useful to know when sales (trigger source) reach (operation) 50% of quota (trigger value). The alert suggestion generator 210 may then generate a suggested alert and present user 100 with a query asking, Would you like to be informed whenever sales are 50% of quota?). 

Charlton does not teach: 
     - “identify, by reinforcement machine learning, user behavior (Claims 21, 29) […]
     - “selecting from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies” (independent Claim 29 only);
    - “pausing remaining alerts that are no longer relevant to the user” (independent Claim 21, 29);

Williams however in analogous proving intelligent alerts on user behavior teaches / suggests:
    - “identify, by reinforcement machine learning user behavior” (Williams ¶ [0312] 3rd sentence: learning module is dedicated to identifying reinforcement learning opportunities. ¶ [0223] last sentence: it is often possible to characterize nearly all of important agent behavior (e.g. agent requests for information) by analyzing the most frequent 20% of the clusters). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton’s “system / non-transitory medium” to have included Williams’ teachings to have employed scripts intended to direct and constrain agent-caller conversations so that answers are caller inquiries are provided in a reliable and efficient manner (Williams ¶ [0220] 3rd sentence) and develop a fault-tolerant and intelligent dialog management application that enables information to be searched or managed based by their meaning instead of words (Williams ¶ [0151] 6th sentence & MPEP 2143 G), while at the same time ensuring that the system selects only examples that result in meaningful improvement to the system (Williams ¶ [0020] 3rd sentence), minimize the burden on resources (e.g. processing resources tasked with implementing the improvement or human administrative resources tasked with reviewing or approving learning examples) (Williams ¶ [0020] 4th sentence) and continually improve Conversation Markup Language- CML application by using samples of recorded system-caller conversations (Williams ¶ [0214] 3rd sentence, [0282]-[0283] & MPEP 2143 G), improving a set of caller classifiers  (Williams ¶ [0226] last sentence, ¶ [0251] 2nd sentence & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Charlton at column 2 lines 34-37 and column 19 lines 23-31, in view of the desire to improve agent productivity by pre-collecting conversational info from a service call for the customer agent and enabling the agent to look up information in the system's knowledge base during the call, reducing the amount of time then needed to spend on a call  as taught by at Williams ¶ [0065] 2nd sentence in view of MPEP 2143 G.  
Further, the claimed invention could be viewed as a mere combination of old elements in a similar learning and alerting field of endeavor. In such combination each element would have merely performed same organizing, analytical and interactive functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton in view of Williams, the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). Furthermore,
	Seigel in analogous providing alerts teaches or suggests:
	- “selecting from the user of a metric importance at an increased frequency against other metrics selected at decreased frequencies” (independent Claim 29) (Seigel ¶ [0052] 2nd-4th sentences: analysis of system admin actions is performed to learn, how frequently each event log is viewed, etc. ¶ [0038] 3rd sentence: auditing software 122 performs analysis of archived alert profiles and determines that alert profile 124 is created frequently (> predetermined frequency), then alert profile 124 is made permanent and may not be deleted. Seigel mid-¶ [0039]: alert profile 124 may monitor databases 102 to identify when transaction throughput begins to decline, (e.g. at or near full capacity). ¶ [0037] last 3 sentences: timestamp 130 is used to determine a maximum amount of time that alert profile 124 is active and auditing software 122 may deactivate (or delete) alert profile 124 at earlier time using a classifier (e.g., trained using machine learning). To illustrate, the timestamp 130 may be set such that the alert profile 124 is set to expire X days (where X>0) after alert profile 124 is created. The auditing software 122 may use machine learning techniques to determine that the alert profile 124 is no longer relevant and deactivate (or delete) the alert profile 124 before X days have passed); “and”
	- “pausing remaining alerts that are no longer relevant to the user” (independent Claims 21, 29) (Seigel Fig.3 step 316->318 and mid-¶ [0014]: determine when the alert profile is no longer relevant and to deactivate (or delete) the alert profile. Seigel ¶ [0015] Alert profiles may be temporary because after an alert profile has been created, the systems and techniques described herein may monitor event logs to determine whether the alert profile is relevant, and the alert profile may be deactivated (or deleted) when the alert profile is no longer relevant);
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton / Williams “system” / “non-transitory medium” to have included Seigel’s teachings in order to have mitigated the background noise by irrelevant alerts (Seigel ¶ [0002], ¶ [0065] last 3 sentences, ¶ [0070] last 4 sentences, MPEP2143 G). The predictability of such modification is corroborated by the broad level of one of ordinary skills in the art as further articulated by Seigel at ¶ [0079] 2nd sentence. 
Further the claimed invention could have been viewed as mere combination of old elements in a similar providing alerts field of endeavor. In such combination each element merely would have performed same alert selection and management function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams in further view of Seigel, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
Claims 22 Charlton / Williams / Seigel teaches all the limitations in claim 21 above.  Further,
	     Charlton teaches / suggests: “wherein identifying the user behavior is further based on”
	- “analyzing data queries by the user for combinations of segments, time granularity, and dimension” (Charlton column 13 lines 38-44: user 100 may provide input including a date element, which may be recognized by the alert Suggestion generator 210 as a trigger value. The date may thus be used to set a value for a future date at which time the alert is to be triggered, and/or to specify a lifespan of the alert. Alternatively, the date and/or lifespan may be related to a measure presented in a report viewed by the user. column 14 lines 33-60: alert suggestion generator 210 generate suggested alert and present it to 1st user in form of query asking: Would you like to know when headcount changes by 10%? 1st user directly ask 2nd user, Do you anticipate having any Marketing expenses over $10000 this quarter? This question is presented as comment in or connected to a document received by alert suggestion generator 210 which infers from this comment that 2nd user may find it useful to know when marketing expenses per quarter (trigger source) exceed (operation) $10000 (trigger value). Thus, alert Suggestion generator 210 may generate suggested alert and present 2nd user with a query asking: Would you like to be informed when any marketing expense item exceeds $10000?).
Claim 31 Charlton / Williams / Seigel teaches all the limitations in claim 29 above.  Further,
                 Charlton teaches or suggests: “wherein identifying behavior of the similar users based on the consumption pattern includes analyzing data queries of the marketing analytics software for combinations of segments, time granularity, metrics, dimensions, and dimension items to determine a relevance of different data artifact combinations for the similar users” 
	(Charlton column 14 line 61-column 15 line 6: alert suggestion generator 210 may operate continuously to monitor user inputs to the associated system. Whenever a user adds a comment associated with a measure, graph, document, web page, or the like, or in a conversation about a given topic, such an event may form an opportunity to assess the intent of a user. The comment may be directed, a group of users. Using natural language processing on the comment, and based on the context in which the comment was made, the system provide an effective mechanism for suggesting, creating, and/or configuring alerts in an intelligent and help full manner. 
	Charlton column 10 lines 3-6: alert suggestion generator 210 use these data to generate alerts 290, each of which is likely relevant to user 100. column 8 lines 50-57: 1st user profile 260 correspond to user 100, and include components such as user preferences 262 of user 100, user relationships 264 of user 100, and/or demographic data 266 of user 100. Similarly, nth user profile 270 may be for nth user, and include a variety of components such as user preferences 272 of nth user, user relationships 274 of nth user, and/or demographic 276 of nth user. For example, column 14 lines 22-36: 1st user may be member of HR Benefits and Recruiting groups. 2nd user may also be member of HR Benefits group and responsible for a chart showing total headcount in the company. 2nd user may share badge, widget, link, or other identifier for chart with the recruiting group. 1st user may then add identifier to his or her Favorites page. These actions may be received by the alert suggestion generator 210 to infer that 1st user would like to be notified of headcount changes (the trigger source) in excess of (the operation) a certain magnitude (the trigger value). The alert suggestion generator 210 may generate a suggested alert and present it to 1st user in the form of a query asking: Would you like to know when the headcount changes by 10%?).
-------------------------------------------------------------------------------------------------------------------------------
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: 
                Charlton / Williams / Seigel as applied to respective 21 above, in further view of
                Cicchitto; Nelson A. US 20110258683 A1 hereinafter Cicchitto. As per, 
Claim 23 Charlton / Williams / Seigel teaches all the limitations in claim 21 above.  
                Charlton/ Williams / Seigel combination does not explicitly recite: 
	- “prior to communicating the one or more alerts to the user, receive an approval indication; and upon receiving the approval indication, communicate one or more alerts to the user”. Yet,
	   Cicchitto in analogous art of providing notifications teaches or suggests: 
	- “prior to communicating the one or more alerts to the user, receive an approval indication; and upon receiving the approval indication, communicate one or more alerts to the user”
     (Cicchitto Fig.4, ¶ [0049], ¶ [0051] upon receiving the granting approval from managing analyst at steps 404->406, 408->410, or 412->414, further communicating the alerts of whether to grant special privileged of Fig. 4 steps 414->416, to target user at ¶ [0052] & Fig.4 steps 420 or 422). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton / Williams / Seigel “system” / “non-transitory medium” to further include Cicchitto’s teachings in order to have accessed a certification process for the end-user more efficient and accurate by accelerating verification methods and improving security (Cicchitto ¶ [0133] last sentence & MPEP 2143 C, D, G).  Cicchitto’s operation would be a lot easier to manage and more reliable allowing users to focus on the key areas in order to reduce risk and increase effectiveness (Cicchitto ¶ [0134] & MPEP 2143 C, D, G).  Cicchitto would also allow grouping complex technical access rights into logical business roles in a very efficient way (Cicchitto ¶ [0136] last sentence & MPEP 2143 C, D, G), providing customizable dashboard to offer a clear understanding of identity and access information to help proactively manage and strategically focus the organizations compliance efforts (Cicchitto ¶ [0141] & MPEP 2143 C, D, G), as necessitated by Sarbanes-Oxley legal market efforts (Cicchitto ¶ [0006]- ¶ [0007] & MPEP 2143 C, D, G) providing detailed and fully comprehensive reporting and analytics that help companies improve the effectiveness of internal controls to ultimately meet compliance and protect their business and easily evaluate their risks, prioritize security efforts and take the necessary actions to minimize those risks (Cicchitto ¶ [0143] & MPEP 2143 C, D, G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as disclosed by Cicchitto at ¶ [0021], [0078], [0097] last sentence, [0128], [0152] etc.  
Further, the claimed invention could have also been viewed as mere a combination of old elements in similar organizational monitoring field of endeavor. In such combination each element merely would have performed same organizational or analytical function as it did separately. Thus one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel in further view of Cicchitto, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). 


---------------------------------------------------------------------------------------------------------------------
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over: 
 	    Charlton / Williams / Seigel as applied to claim 21 above, in further view of 
                Firstenberg et al, US 20150212674 A1 hereinafter Firstenberg. As per, 
Claim 24 Charlton / Williams / Seigel does not explicitly recite: “further comprising”: 
	- “determine a device type of a user device, wherein the one or more alerts are communicated in a format that is compatible with capabilities of the device type”; “and” 
	- “enable the user device to communicate the one or more alerts to a second user device in a second format that is compatible with another device type of the user device”. However,
	  Firstenberg in analogous art of actionable notifications teaches or suggests: 
	- “determine a device type of a user device, wherein the one or more alerts are communicated in a format that is compatible with capabilities of the device type”; 
	(Firstenberg mid-¶ [0041] noting determining a device type utilized by user such as a computer, such that the alerts or notifications are received in a compatible format) “and” 
	- “enable the user device to communicate the one or more alerts to a second user device in a second format that is compatible with another device type of the user device” 	(Firstenberg mid-¶ [0041] noting enabling the user to communicate the notifications or alerts to a second device such as low-end mobile phone with limited display capabilities in a second respective less-rich, simplified format based on its low-end capabilities).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton / Williams / Seigel “system” to have included Firstenberg’s teachings to have facilitated efficient bi-directional communication between client devices and backend application servers providing services for various applications running on client devices (Firstenberg [0018], MPEP 2143 C,D,G). Firstenberg implementation of actionable notification would also resulted in better client device that would use its resources more efficiently and easier to write application software for, from the application server provider to ensure the look and feel and style of actionable notifications appropriate for particular application service the actionable notifications are associated with. This would have not only improved usability but would also make the actionable notifications, such as the ones of Charlton/ Williams/Seigel more usable for end user. Further, by using Firstenberg’s actionable notifications the end user would have been provided with fast, immediate control of the application services, while conserving battery power and improving usability (Firstenberg ¶ [0019], ¶ [0033], MPEP 2143 C,D,G).
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar actionable notifications field of endeavor. In such combination each element would have merely performed the same notifying or alerting function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel in view of Firstenberg, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	     Charlton / Williams / Seigel / Firstenberg in view of
	     Grasso, and in further view of Conway. As per,
Claim 25 Charlton / Williams / Seigel / Firstenberg teaches all limitations in claim 24 above. 
	    Charlton / Williams / Seigel / Firstenberg does not teach “further comprising” 
	- “upon determining the metric importance has changed in accordance with the threshold, generate a ranked list of contributing factors that contributed to causing the metric importance to change in accordance with the threshold”. However,
	     Grasso in analogous art of providing intelligent alerts further teaches or suggests: 
	- “upon determining the metric importance has changed in accordance with the threshold, generate a ranked list of metric importance to change in accordance with the threshold” (Grasso ¶ [0113] 3rd, 6th-7th sentences: In Fig.3, 4 KPIs (AHT,ACW,Q,T) are displayed by way of example, each occupying a sector (e.g.  quadrant) of an annular trend indicator 96. The color and/or length of bars, or other graphically represented markings, indicate whether the agent is falling short of the KPI threshold. For example, the time increment is color coded with red bar 97 (shown in black) if he is meeting the target KPI threshold for the shift up to that point and with another color bar (shown in white) if he is not.
	Grasso ¶ [0116] 4th sentence: Maximum and minimum team threshold values for AHT KPI are show at 124 and 125. ¶ [0120] 5th sentence: The radial height of each bar represents the cumulated average KPI value and its color indicates whether the value meets the target KPI threshold, i.e. AHT, whether it is within an acceptable range).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton / Williams / Seigel / Firstenberg “system” to have included Grasso’s teachings in order to have enhanced a working environment with elements of a game competition for motivation of performance improvement and for raising performance among agents working in a common environment (Grasso ¶ [0001], ¶ [0004]-[0005] and MPEP 2143 G). Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent alerting field of endeavor. In such combination each element merely would have performed same managerial, analytical and benchmarking function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel / Firstenberg in further view of Grasso the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically fesirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A). Furthermore
	Conway in analogous art of providing alerts further teaches or suggests:
	- “contributing factors” (Conway ¶ [0057] last sentence the output is in the form of a graphic representation of each alert generated for the interactions received by a contact center for an identified time period; as well as the reason the alerts were generated).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Charlton/Williams/Seigel/Firstenberg/Grasso “system” to have included Conway’s teachings to have monitored effectiveness of business environment in executing the corresponding functions and activities (Conway ¶ [0046] 2nd sentence and MPEP 2143 G). Specifically, although data concerning the effectiveness of contact center performance vis-a-vis individual interactions are useful, often it is helpful to analyze trends and progress resulting from an analysis of an aggregation of interactions. Thus, Conway would have further analyzed the outputs for at least two interactions. to further view trends established by an aggregate of interactions with the contact center. Conway would further generate assessment data based on the trends (Conway ¶ [0056], MPEP 2143 G). Such modification would have been further justified by the desire to analyze the aggregate performance effectiveness of the business on a macro scale for discrete time periods. To this end, Conway would have aggregated macro alerts and then be mine them for common attributes and generate trend data. It would have been contemplated that report(s) comprising the macro trend data and graphical user interface adapted to the display the macro trend data would be generated per Conway ¶ [0062] 1st-4th sentences and MPEP 2143 G. The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the art as further disclosed by Conway at ¶ [0029] 2nd sentence. 
	Further, the claimed invention could have also been viewed as a mere combination of old organizational and algorithmic elements in a similar providing alarms field of endeavor. In such combination, each element would have merely performed same organizational, analytic or algorithmic function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel / Firstenberg / Grasso in further view of Conway, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary technologically feasible and economically desirable manner. It would then have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	    Charlton / Williams / Seigel as applied to claim 21 above in further view of 
 	    Kaiser et al, US 20160180381 A1 hereinafter Kaiser. As per, 
Claim 26 Charlton / Williams / Seigel teaches all the limitations in claim 21 above.
	    Charlton / Williams / Seigel does not explicitly recite: “wherein the metric importance includes a click through rate for a particular product of a particular application” as claimed. 
	    Kaiser however in analogous art of intelligent notification teaches or suggests: “wherein the metric importance includes a click through rate for a particular product of a particular application” (Kaiser ¶ [0020] 1st, 5th sentences: Other scenarios for ad purchases try to generate as much traffic as possible, in hopes of creating the best percentage and widest funnel of impression click through rate (CTR) to ensure the highest number of potential sales. It may be preferable to ensure that enough right skilled resources are available to connect with the audience, e.g., by matching agent skill availability and/or skill level at the contact center 208 with the ad-spend. The enterprise may be over-advertising or under-advertising and thus driving inappropriate volumes of prospect or customer interactions into their contact center 208, or other customer-facing resources, when there are not the right skilled resources available to handle those sales or service inquiries driven by impressions 104 that have been purchased & displayed)
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modified Charlton / Williams / Seigel’s “system” to have included Kaiser’s teachings as necessitated by contemporary market forces such as cost savings, to improve revenue interaction with a skilled agent who can close the sale or deliver effective service while at the same time improving customer experience and lowering customer effort (Kaiser ¶ [0027] 2nd-4th sentences, ¶ [0040] last sentence & MPEP 2143 F or G) as well as more effectively utilizing available resources (Kaiser ¶ [0042] 1st sentence & MPEP 2143 F or G). 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent notification field of endeavor. In such combination each element would have merely performed the same econometric and notifying functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel in further view of Kaiser, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	    Charlton / Williams / Seigel / Kaiser as applied to claim 26 above, in further view of 
 	    Grasso. As per, 
Claim 27 Charlton / Williams / Seigel / Kaiser teaches all the limitations in claim 26 above. 
	    Charlton / Williams / Seigel / Kaiser does not teach: “further comprising, prior to communicating the one or more alerts to the executive user”, 
    - “receiving an approval indication from an analyst” 
	     Grasso in analogous art of providing intelligent alerts teaches or suggests: “further comprising, prior to communicating the one or more alerts to the executive user”, 
    - “receiving an approval indication from an analyst” (Grasso [0043] 1st sentence: challenges are first proposed to the supervisor 30 for validation, or received from supervisor for presenting to the agent, or a combination thereof such as first validation by supervisor then presenting to the agent).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton / Williams / Seigel / Kaiser “system” to have included Grasso’s teachings in order to have enhanced a working environment with elements of a game competition for motivation of performance improvement and for raising performance among agents working in a common environment (Grasso ¶ [0001], ¶ [0004] - ¶ [0005], MPEP 2143 G).
 Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent alerting field of endeavor. In such combination, each element would have merely performed same managerial, analytical, approval function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel / Kaiser in view of Grasso the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically fesirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over: 
  	      Charlton / Williams / Seigel / Kaiser / Grasso as applied to claim 27 above in view of
                  Cicchitto. As per,
Claims 28 Charlton / Williams/Seigel/Kaiser/Grasso teaches all the limitations in claim 27 above.
	      Charlton/Williams/Seigel/Kaiser/Grasso does not teach: “upon receiving the approval indication from the analyst, communicating the one or more alerts to the user”. 
	      Cicchitto however in analogous art of providing notifications teaches / suggests: 
	- “upon receiving the approval indication from the analyst, communicating the one or more alerts to the user” (Cicchitto Fig4, ¶ [0049], ¶ [0051] upon receiving the granting approval from managing analyst at steps 404->406, 408->410, or 412->414, further communicating the one or more alerts of whether to grant the special privileged of Fig. 4 steps 414->416, to the target user at ¶ [0052] & Fig.4 step 420 or step 422). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modified Charlton / Williams / Seigel / Kaiser / Grasso “system” to have included Cicchitto’s teachings in order to have accessed certification process for the end-user more efficient and accurate by accelerating verification methods and improving security (Cicchitto ¶ [0133] last sentence & MPEP 2143 C,D,G). Cicchitto’s operation would be a lot easier to manage and more reliable allowing users to focus on the key areas in order to reduce risk and increase effectiveness (Cicchitto ¶ [0134] and MPEP 2143 C,D,G). Cicchitto would also allow grouping complex technical access rights into logical business roles in a very efficient way (Cicchitto ¶ [0136] last sentence and MPEP 2143 C, D, G), providing customizable dashboard to offer a clear understanding of identity and access information to help proactively manage and strategically focus the organizations compliance efforts (Cicchitto ¶ [0141] and MPEP 2143 C, D, G), as necessitated by Sarbanes-Oxley legal market efforts (Cicchitto ¶ [0006]- ¶ [0007] & MPEP 2143 C,D,G) providing detailed and fully comprehensive reporting and analytics that help companies improve the effectiveness of internal controls to ultimately meet compliance and protect their business and easily evaluate their risks, prioritize security efforts and take the necessary actions to minimize those risks (Cicchitto [0143], MPEP 2143 C,D,G). The predictability of such modification is corroborated by the broad level of skill of one of ordinary skills in the at as further articulated by Cicchitto at ¶ [0021], ¶ [0078], ¶ [0097] last sentence, ¶ [0128], ¶ [0152] etc.  
Further, the claimed invention could have also been viewed as a mere a combination of old elements in a similar organizational monitoring field of endeavor. In such combination each element merely would have performed the same organizational or analytical function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as further evidenced by Charlton / Williams / Seigel / Kaiser / Grasso in further view of Cicchitto, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable. (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over: 
  	        Charlton / Williams / Seigel as applied to claim 29 above in view of
                    Grasso. As per,
Claims 30   Charlton / Williams / Seigel teaches all the limitations in claim 29 above.  
	        Charlton / Williams / Seigel does not teach “wherein the consumption pattern of the user and the consumption pattern of the similar users is determined using user reviews of a report at a particular patterned rate, the particular patterned rate indicating an importance of the report”
	        Grasso however in analogous art of providing alerts further teaches or suggests: 
	- “wherein the consumption pattern of the user and the consumption pattern of the similar users is determined using user reviews of a report at a particular patterned rate, the particular patterned rate indicating an importance of the report” (Grasso ¶ [0100] same game mechanics used for individual agents can also be introduced for a supervisor's team of agents. In this case, the corresponding values are averaged or reviewed over all team members. This represents the overall team level and allows situating the team performance with respect to other teams. It also identifies and visualize global strengths/weaknesses in the team and thus allows supervisor to address them with appropriate actions. The system detects positive and negative trends and alert the supervisor accordingly. For example, ¶ [0038] 3rd sentence: KPIs derived from customer survey data 48 and/or assessments 50 performed by quality analysts who listen to recorded phone calls and score agents' performance on pre-defined categories e.g. average, very good, excellent. ¶ [0038] last 2 sentences: The call center as a whole is typically expected to keep their aggregate average KPI values (aggregated over all agents) within a certain range defined between upper & lower threshold. Agents are therefore expected to manage their phone calls so that their individual average KPI values meet same thresholds or agent-specific thresholds.
	Grasso ¶ [0097] 2nd - 3rd sentences: noting one example of detecting when an agent is close to changing level up or down. It then alerts the agent indicating what he can do to achieve improvement for the level or to prevent losing a level, e.g., by suggesting that the agent should try to limit the next few calls handle time if the recent AHT was too high. Additional details at
	Grasso ¶ [0098] 7th-8th sentences: another example where the system suggests to the agents for wagers on improvements of KPIs that could be made according to the given thresholds that should be respected. For example, for calls per hour the system provides an estimation of how this can be improved on basis of scheduling of work and the time interval in which the parameter is evaluated and allows the agent to wager predetermined or variable between minimum and maximum amount of points according to a given scale. 
	Grasso ¶ [0100] 1st-4th sentences: in similar way, the same game mechanics used for individual agents can also be introduced for teams of agents (e.g., for a supervisor's team). In this case, the corresponding values are averaged or reviewed over all team members. This represents overall team level and allows situating the team performance with respect to other teams. It may also identify & visualize global strengths/weaknesses or importance metrics in the team.
	Grasso ¶ [0119] noting another example where given the distance of the current average performance value for any KPI from the current threshold value(s) for that KPI, the system can compute (i) for agents who are underperforming, the values of the respective performance metric(s) which would bring the average value for the KPI within the target threshold(s) over the rest of the shift, week or month; and (ii) for agents who are not underperforming, the average value for the KPI to maintain the current average values over the rest of the shift, week or month). 
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton / Williams / Seigel “non-transitory medium” to have included Grasso’s teachings in order to have enhance a working environment with elements of a game competition for motivation of performance improvement and for raising performance among agents working in a common environment (Grasso ¶ [0001], [0004] - [0005] and MPEP 2143 G).
 Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar intelligent alerting field of endeavor. In such combination each element merely would have performed same managerial, and analytical function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel in view of Grasso the to be combined elements would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically fesirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over: 
  	        Charlton / Williams / Seigel as applied to claim 31 above in view of
                    Huerta US 20150178825 A1 hereinafter Huerta. As per,
Claim 32     Charlton / Williams / Seigel teaches all the limitations in claim 31 above. 
                    Charlton / Williams / Seigel does not teach: 
	- “analyze differences between the user behavior and the behavior of the similar users using classification and regression trees the differencesPage 13 of 27 4821-3150-2587 viApplication No. 16/816,730Attorney Docket No. P5437-US-CON1/338071Response Filed: 02/07/2022Reply to Office Action of: 09/09/2021corresponding to interactions with web based interfaces, application programming interfaces, and data warehouses”; “and” 
	- “provide the suggested alerts to the user further based on the differences” as claimed. 
	   Huerta in analogous art of providing alerts about outliers teaches or suggests: 
	- “analyze differences between the user behavior and the behavior of the similar users using classification and regression trees the differencesPage 13 of 27 4821-3150-2587 viApplication No. 16/816,730Attorney Docket No. P5437-US-CON1/338071Response Filed: 02/07/2022Reply to Office Action of: 09/09/2021corresponding to interactions with web based interfaces, application programming interfaces, and data warehouses”; 
	(Huerta ¶ [0008] 3rd sentence: segmenting the entities into the entity peer groups, involve, generating a predicted error that reflects outlier behaviors of at least one entity against the entity's peer group. For example, [0048] 3rd sentence: segmentation employ regression tree used to dynamically create a branch peer groups 600. This corresponds at ¶ [0005] 2nd sentence to using a processing engine computer having a processor coupled to memory, data related to entities; segmenting, using the processing engine computer, the entities into entity peer groups based on behavior components identified for each entity in the received data, Specifically, per ¶ [0056] last 3 sentences: the processor execute computer-executable program instructions stored in memory. Such processors include, a microprocessor, Application Specific Integrated Circuit (ASIC), and state machines, and comprise, or may be in communication with computer-readable media, which stores instructions that, when executed by processor, cause it to perform the steps described herein. ¶ [0058] the client devices that may be employed by embodiments of the invention may also comprise a number of external or internal devices, such as a mouse, a CD-ROM, DVD, keyboard, display, or other input or output devices. In general, such client devices may be any suitable type of processor-based platform that is connected to a network and that interacts with application programs and may operate on any suitable operating system. Server devices may also be coupled to the network and, similarly to client devices, such server devices may comprise a processor coupled to a computer-readable medium, such as a RAM. Such server devices, which may be a single computer system, may also be implemented as a network of computer processors. Examples of such server devices are servers, mainframe computers, networked computers, a processor-based device, and similar types of systems and devices) “and” 
	- “provide the suggested alerts to the user further based on the differences”
	(Huerta ¶ [0008] 2nd sentence: generating a predicted error that reflects outlier behaviors of at least one entity against the entity's peer group).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Charlton / Williams / Seigel “non-transitory medium”  to have included Huerta’s teachings in order to have allowed leveraging of big data infrastructure to process a vast amount of transactions efficiently and readily applicable to many areas and different entities (Huerta ¶ [0032] 2nd sentence & MPEP 2143 G). The predictability of such modification would have further been corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Huerta ¶ [0012] in light of MPEP 2143 G. 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar providing alerts field of endeavor. In such combination each element would have merely performed same organizational, analytical and display function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Charlton / Williams / Seigel in view of Huerta, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
          Following prior art is made of record and considered pertinent to Applicant’s disclosure:
	* Solarwinds, How to Create Intelligent Alerts, Feb 26th, 2015
	* WO 2016164475 A1 teaching at its abstract: A dual device tutorial system can facilitate user learning about a "primary" device by providing explanatory information on a "supporting" device while the user interacts with the primary device. The primary and supporting devices can be devices of different types. From a user perspective, the primary device can operate exactly as it would in normal (non tutorial) use and can send event messages and/or other signals to the supporting device. Based on the event messages and/or other signals, the supporting device can provide explanatory information responsive to user interactions with the primary device.
	* US 20090299847 A1 reciting at mid-¶ [0051] the agent 64 is able to quickly access the interactive promotion platform via the agent incentive dashboard and offer one of the agent's 64 allocated promotions 42 to the customer.
	* US 10237405 B1 reciting the following:  
	column 1 lines 30-33: Contact centers employ agents to interact with called parties for a variety of purposes, such as debt collection, telemarketing, soliciting donations or providing customer service. 
	column 15 lines 55-63: when an agent is interacting with a called or calling party , the agent may use his workstation computer 160a - 160c to further interact with other enterprise computing systems , such as , for example , a customer relationship management (“CRM”) used to integrate information from various enterprise business systems to facilitate the agent servicing the call . In addition , the CRM server may provide a variety of applications .
	Fig.6: Alert 2014-07-11 14:02:56.4446624; Time: 4:32, Topic: Thank you for closing detected; Fig.7 and Fig. 8A, 8C, 9, Alert 2014:07-11 14:22:46.4446632 Time 0:34 Topic: No Inquiry of Legal Name. Status: Escalation Initiated    
	column 22 lines44-64: an indication of the call campaign 435 is indicated. In this example, the agent is fielding customer service calls. The agent state 440 is reflected, which may be connected, paused, waiting, or logged off. Other states may be defined. Briefly connected means the agent is connected on a call; pause means the agent is not on a call, nor available to receive a call; waiting means the agent is ready to receive another call; and logged - off means the agent has logged off of the call handler.  A timer 445 reflects how long that agent has been in that state. (For logged off this value may be set to zero or null) Thus, in Fig. 4, agent Mary Thompson is currently engaged in a customer service call and has been doing so for the last two minutes and thirty - four seconds. Other information shown may include an agent station number 425 , which may reflect a particular workspace location r logical phone being used by the agent.
	column 27 lines 52-65: there may be other score types defined, based on the goals desired by the contact center to monitor and evaluate a particular type of agent behavior.
For example, a number of RTSA topics could be defined as up-selling. These topics could detect speech conditions that reflect when the agent is offering the customer additional items to go with a purchase. For example, points could be allocated to the agent for asking the customer if a matching belt is desired to go along with a purchase of shoes. Points could be allocated for asking if the customer would like another item in a different color, etc. A cumulative up-selling score could be maintained for measuring an agent's effectiveness in this category. Thus, there may be a variety of score types that may be maintained for an agent.
	Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	November 3rd, 2022 






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015); 
        In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
        In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential)
        2 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        3 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016);
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015);